DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection on December 13, 2021. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 15, 2021 has been entered. Claims 1, 8-9, and 18 have been amended. Claims 2, 4-5, 7, and 19 are cancelled. Non-elected claims 17 and 20 are withdrawn. Claims 1, 3, 6, 8-16, and 18 are examined below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed November 15, 2021 have been fully considered but they are not persuasive.
Regarding the rejection under 35 U.S.C. § 101, Applicant argues that amended claim 1 "provides a practical application in a technical field -- vehicle control systems..." (page 9 of Applicant's response). The Examiner respectfully disagrees. There is no automated vehicle control claimed. For example, there are no system elements that actively use technology to physically prohibit a driver from driving a vehicle when s/he has reached an on-duty hour limit. The claims alter scheduling based on hour limits, but 
Regarding the rejection under 35 U.S.C. 103, Applicant's arguments focus on an assertion that the prior art does not teach or suggest that the scheduling of resources may be determined in response to the vehicle exiting the shipping facility boundary. New references have been introduced into the rejections below to help address the claim amendments.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 6, 8-16, and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claims fall within at least one of the four categories of patent eligible subject matter.  The claimed invention is directed to “analyzing telematics data received from electronic logging devices (ELDs) attached to one or more trucks in a fleet in order to identify shippers that routinely exceed average industry detention time” (abstract) without significantly more.
Step
Analysis
1: Statutory Category?
Yes – Process (claims 1, 3, 6, 8-16), Apparatus (claim 18)
2A – Prong 1: Judicial Exception Recited?
Yes – The claims recite gathering vehicle data including location information on a periodical basis, determining that a vehicle has entered a shipping facility boundary at a first time wherein the shipping facility boundary is a geo-fenced area, determining that the vehicle has exited the shipping facility boundary at a second time, calculating a total accrued detention time, scheduling resources based on the number of available driving and on-duty hours remaining for the driver and detention time for the facility, and details thereof. Recitations that certain steps are performed on a periodical basis, in response to the vehicle 

No – The process claims include a network-based control computer (NCC) and a computer device. The apparatus claims include a computer device, a memory, a processor, and a network-based control computer (NCC). The claims as a whole merely describe how to generally “apply” the abstract idea(s) in a computer environment.  The claimed processing elements are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea(s).  Simply implementing the abstract idea(s) on a general-purpose processor is not a practical application of the abstract idea(s); Applicant’s specification discloses that the invention may be implemented using general purpose processing elements and other generic components (Spec: ¶¶ 31-40, 71-73).  The claims also generally receive, store, and/or output (e.g., transmit) data, which are examples of insignificant extra-solution activity.
2B: Claim(s) Provide(s) an 

MPEP § 2106.05(d)(II) sets forth the following:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
;…


	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 8, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Becica (US 2019/0073629) in view of Cooper et al. (US 2013/0131909) in view of Thibault (US 2001/0010028) in view of Woicekowski (US 2016/0092823).
[Claim 1]	Becica discloses a method of controlling a vehicle associated with trucking (¶¶ 43, 71, 75 – Truck deliveries may be reassigned), comprising: 
receiving, at a network-based control computer (NCC), vehicle data via a computer device associated with a vehicle, wherein the vehicle data includes location 
receiving, at the NCC, hours of service (HOS) information for a driver associated with the vehicle (¶¶ 33, 55-56);
determining that the vehicle has entered the shipping facility boundary at a first time, wherein the shipping facility boundary is a geo-fenced area identified by the NCC (¶¶ 42-48 – The systems measure object displacement, which includes tracking a truck and when it passes through different geofences. A geofence may encompass a warehouse, distribution center, or destination);
determining that the vehicle has exited the shipping facility boundary at a second time subsequent to the first time (¶¶ 44, 48, 69, 74);
calculating a total accrued detention time based on elapsed time between the first time and the second time (¶¶ 44, 48, 69, 74).
Becica does not explicitly disclose that the hours of service (HOS) information for a driver is received at the NCC on a periodical basis; however, Thibault discloses that the Federal Highway Administration (FHWY) requires that drivers provide daily updates in a logbook and such entries include any time the driver begins driving, stops driving, starts or ends certain periods of activity, etc. (Thibault: ¶ 6). In other words, Thibault conveys that periodic reporting is required to remain in compliance with Federal Highway Administration regulations. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s 
Becica determines a number of available driving and on-duty hours remaining for the driver (Becica: ¶¶ 13, 55-58, 71-73); however, Becica does not explicitly disclose that this step is performed in response to the vehicle entering the shipping facility boundary based on the HOS information and, additionally, in response to the vehicle exiting the shipping facility boundary based on the HOS information. Additionally, Becica discloses scheduling, at the NCC, resources based on the number of available driving and on-duty hours remaining for the driver (¶¶ 55-58, 67-73); however, Becica does not explicitly disclose that this step is performed in response to the vehicle exiting the shipping facility boundary. Cooper discloses that time projected for a vehicle to be spent in the vehicle yard (i.e., detention time information for the facility) may be taken into account when determining if time restrictions for a crew will be exceeded. If time restrictions are projected to be violated, changes to the schedule may be made and/or a crew may be swapped out, etc. (Cooper: ¶¶ 187-235). For example, “the time restriction is a designated limitation on how long a first crew of one or more operators of the first vehicle system are allowed to operate the first vehicle system before being replaced by a different, second crew of one or more different operators. The designated limitation can be at least one of a legal or regulatory limitation.” (Cooper: ¶ 218) Scheduling may be reevaluated and related scheduling decisions may be made when a vehicle system is within “closing distance” of the vehicle yard (i.e., as the vehicle is entering a shipping facility boundary) to optimize throughput and efficient travel of vehicle systems through 
[Claim 3]	Becica discloses transmitting an arrival alert indicating the vehicle has entered the shipping facility boundary (¶¶ 42-48).

[Claim 8]	Becica discloses determining that the number of available driving and on-duty hours remaining for the driver is less than a threshold (Becica: ¶¶ 69-71). Becica does not explicitly disclose that the determining is performed in response to the vehicle exiting the shipping facility; however, Becica tracks driver hours of service based on activities that include truck movement, which may be measured based on when a truck enters and exits a shipping facility geofence, i.e., boundary (Becica: ¶¶ 44, 48, 50). Furthermore, while Becica discloses that a second driver may be reassigned to a delivery (¶¶ 71, 75), Becica does not explicitly disclose reassigning a second driver to pick-up a trailer carried by the vehicle. Cooper discloses that time projected for a vehicle to be spent in the vehicle yard (i.e., detention time information for the facility) may be taken into account when determining if time restrictions for a crew will be exceeded. If time restrictions are projected to be violated, changes to the schedule may be made and/or a crew may be swapped out, etc. (Cooper: ¶¶ 187-235). For example, “the time restriction is a designated limitation on how long a first crew of one or more operators of the first vehicle system are allowed to operate the first vehicle system before being replaced by a different, second crew of one or more different operators. The designated limitation can be at least one of a legal or regulatory limitation.” (Cooper: ¶ 218) Scheduling may be reevaluated and related scheduling decisions may be made when a vehicle system is within “closing distance” of the vehicle yard (i.e., as the vehicle is entering a shipping facility boundary) to optimize throughput and efficient travel of vehicle systems through the yard while minimizing time restriction violations (as seen in 

[Claim 18]	Claim 18 recites limitations already addressed by the rejection of claim 1 above; therefore, the same rejection applies. Furthermore, Becica discloses a computer device of controlling a vehicle associated with trucking (¶¶ 11, 43, 71, 75 – Truck deliveries may be reassigned; ¶¶ 11, 45-46, 49-52, 53-54, 58 – The systems carrying out the disclosed invention comprise various instruments that are understood to be automated and controlled by processor-executable instructions stored in a medium, such as a graphical user interface, GPS, a digital clock, etc.), comprising: 
a memory configured to store instructions (¶¶ 11, 45-46, 49-52, 53-54, 58, 75 – The systems carrying out the disclosed invention comprise various instruments that are understood to be automated and controlled by processor-executable instructions stored in a medium, such as a graphical user interface, GPS, a digital clock, etc.);
a processor communicatively coupled with the memory, the processor configured to execute the instructions to perform the respectively disclosed functionality (¶¶ 11, 45-46, 49-52, 53-54, 58, 75 – The systems carrying out the disclosed invention comprise various instruments that are understood to be automated and controlled by processor-executable instructions stored in a medium, such as a graphical user interface, GPS, a digital clock, etc.).

a memory configured to store instructions (¶¶ 52, 238);
a processor communicatively coupled with the memory, the processor configured to execute the instructions to perform the respectively disclosed functionality (¶¶ 52, 238).
Becica does not explicitly disclose that the vehicle data including location information of the vehicle is received at a network-based control computer (NCC) on a periodical basis; however, Thibault discloses that the Federal Highway Administration (FHWY) requires that drivers provide daily updates in a logbook and such entries include any time the driver begins driving, stops driving, starts or ends certain periods of activity, etc. (Thibault: ¶ 6). In other words, Thibauilt conveys that periodic reporting is required to remain in compliance with Federal Highway Administration regulations. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Becica such that the vehicle data including location information of the vehicle is received at a network-based control computer (NCC) on a periodical basis in order to encourage compliance with Federal Highway Administration regulations.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Becica (US 2019/0073629) in view of Cooper et al. (US 2013/0131909) in view of Thibault (US .
[Claim 9]	Becica does not explicitly disclose:
determining a route for the vehicle prior to the vehicle entering the shipping facility;
determining an altered route for the vehicle based on the number of available driving and on-duty hours remaining for the driver corresponding to the vehicle exiting the shipping facility; and
transmitting the altered route to the vehicle.
Emory discloses that, when a vehicle is en route to a destination, remaining hours of driving and remaining hours of work may be determined to assess if a driver will reach a maximum hours of driving or of work and, thus, will be able to stop at an original driving point or needs a changed navigation route with a new stopping point predicted to be reachable within the available remaining hours of driving and of work (Emory: ¶¶ 27, 29-30). Corresponding new driving directions may also be generated and driving directions are displayed to a driver (Emory: ¶¶ 26, 43). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Becica to perform the steps of:
determining a route for the vehicle prior to the vehicle entering the shipping facility;

transmitting the altered route to the vehicle
“so that driver (and/or the carrier associated with vehicle 104) can maintain compliance of driver with any relevant government or carrier regulatory requirements with respect to time driving or time working for a given time period” (as suggested in Emory: ¶ 43).
Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Becica (US 2019/0073629) in view of Cooper et al. (US 2013/0131909) in view of Thibault (US 2001/0010028) in view of Woicekowski (US 2016/0092823), as applied to claim 1 above, in view of Emory et al. (US 2016/0011001) in view of Ristow et al. (US 2019/0391707).
[Claim 10]	Becica does not explicitly disclose:
receiving a plurality of total accrued detention times at the shipping facility from a plurality of vehicles over a time period; and
generating a detention time report for the shipping facility which is a function of the plurality of total accrued detention times from the plurality of vehicles and the total accrued detention time accrued by the vehicle.
Emory discloses that, when a vehicle is en route to a destination, remaining hours of driving and remaining hours of work may be determined to assess if a driver 
receiving a plurality of total accrued detention times at the shipping facility from a plurality of vehicles over a time period; and
generating a detention time report for the shipping facility which is a function of the plurality of total accrued detention times from the plurality of vehicles and the total accrued detention time accrued by the vehicle 
“so that driver (and/or the carrier associated with vehicle 104) can maintain compliance of driver with any relevant government or carrier regulatory requirements with respect to time driving or time working for a given time period” (as suggested in Emory: ¶ 43) and in order to impart knowledge regarding typical performance levels and detention times at shipping facilities so that the timing of routes may be evaluated more accurately when 
[Claim 11]	Becica does not explicitly disclose:
receiving a plurality of total accrued detention times at the shipping facility from a plurality of vehicles over a time period;
generating a route including the shipping facility for the vehicle, wherein the route includes routing information based on the total accrued detention time for the shipping facility;
generating a control command to control a vehicle operating parameter of the vehicle based on the total accrued detention time in response to the route including the shipping facility; and
transmitting the route and the control command to the vehicle.
Emory discloses that, when a vehicle is en route to a destination, remaining hours of driving and remaining hours of work may be determined to assess if a driver will reach a maximum hours of driving or of work and, thus, will be able to stop at an original driving point or needs a changed navigation route with a new stopping point predicted to be reachable within the available remaining hours of driving and of work (Emory: ¶¶ 27, 29-30). Corresponding new driving directions may also be generated and driving directions are displayed to a driver (Emory: ¶¶ 26, 43). Ristow evaluates the performance of a facility based on factors such as the percentage of trucks turned on 
receiving a plurality of total accrued detention times at the shipping facility from a plurality of vehicles over a time period;
generating a route including the shipping facility for the vehicle, wherein the route includes routing information based on the total accrued detention time for the shipping facility;
generating a control command to control a vehicle operating parameter of the vehicle based on the total accrued detention time in response to the route including the shipping facility; and
transmitting the route and the control command to the vehicle
“so that driver (and/or the carrier associated with vehicle 104) can maintain compliance of driver with any relevant government or carrier regulatory requirements with respect to time driving or time working for a given time period” (as suggested in Emory: ¶ 43) and in order to impart knowledge regarding typical performance levels and detention times at shipping facilities so that the timing of routes may be evaluated more accurately when 
[Claims 12, 13]	Becica does not explicitly disclose:
[Claim 12]	comparing the total accrued detention time to a black list threshold; and 
adding the shipping facility to a black list of facilities to avoid in response to the total accrued detention time satisfying the black list threshold;
[Claim 13]	receiving a request to deliver or pickup cargo from the shipping facility; 
	determining whether the shipping facility is included in the black list; 
	accepting the request in response to the shipping facility being not listed in the black list; and
rejecting the request in response to the shipping facility being listed in the black list.
Emory discloses that, when a vehicle is en route to a destination, remaining hours of driving and remaining hours of work may be determined to assess if a driver will reach a maximum hours of driving or of work and, thus, will be able to stop at an original driving point or needs a changed navigation route with a new stopping point predicted to be reachable within the available remaining hours of driving and of work (Emory: ¶¶ 27, 29-30). Corresponding new driving directions may also be generated and driving directions are displayed to a driver (Emory: ¶¶ 26, 43). Ristow evaluates the 
[Claim 12]	comparing the total accrued detention time to a black list threshold; and 
adding the shipping facility to a black list of facilities to avoid in response to the total accrued detention time satisfying the black list threshold;
[Claim 13]	receiving a request to deliver or pickup cargo from the shipping facility; 
	determining whether the shipping facility is included in the black list; 
	accepting the request in response to the shipping facility being not listed in the black list; and
rejecting the request in response to the shipping facility being listed in the black list
 “so that driver (and/or the carrier associated with vehicle 104) can maintain compliance of driver with any relevant government or carrier regulatory requirements with respect to time driving or time working for a given time period” (as suggested in Emory: ¶ 43) and in order to impart knowledge regarding typical performance levels and detention times 
[Claim 14]	Becica discloses setting a fee schedule for the shipping facility based on the detention time report for the shipping facility (¶¶ 74-75).
Becica does not explicitly disclose:

generating a detention time report for the shipping facility which is a function of the plurality of total accrued detention times from the plurality of vehicles and the total accrued detention time accrued by the vehicle.
Emory discloses that, when a vehicle is en route to a destination, remaining hours of driving and remaining hours of work may be determined to assess if a driver will reach a maximum hours of driving or of work and, thus, will be able to stop at an original driving point or needs a changed navigation route with a new stopping point predicted to be reachable within the available remaining hours of driving and of work (Emory: ¶¶ 27, 29-30). Corresponding new driving directions may also be generated and driving directions are displayed to a driver (Emory: ¶¶ 26, 43). Ristow evaluates the performance of a facility based on factors such as the percentage of trucks turned on time in a given time period, an average turn time for the day, etc. (Ristow: abstract, ¶¶ 173-180). In order to compute an average turn time among a plurality of vehicles, a total turn time for all vehicles would need to be calculated first. A turn time may be reflective of a detention time. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Becica to perform the steps of:
receiving a plurality of total accrued detention times at the shipping facility from a plurality of vehicles over a time period; and

“so that driver (and/or the carrier associated with vehicle 104) can maintain compliance of driver with any relevant government or carrier regulatory requirements with respect to time driving or time working for a given time period” (as suggested in Emory: ¶ 43) and in order to impart knowledge regarding typical performance levels and detention times at shipping facilities so that the timing of routes may be evaluated more accurately when planning routes for each of multiple drivers and their corresponding limitations on driving and work hours (which is a goal of Becica, as seen in ¶¶ 55-56, 71, 75).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Becica (US 2019/0073629) in view of Cooper et al. (US 2013/0131909) in view of Thibault (US 2001/0010028) in view of Woicekowski (US 2016/0092823), as applied to claim 1 above, in view of MacKenzie et al. (US 2007/0120736).
[Claim 16]	Becica does not explicitly disclose:
determining that the vehicle has entered an extended boundary of the shipping facility at the first time, wherein the extended boundary is an expanded geo-fenced area established for the shipping facility that is greater than the geo-fenced area of shipping facility boundary;
calculating an amount of time that the vehicle takes to reach the shipping facility boundary from the extended boundary of the shipping facility; and

MacKenzie discloses that multiple geofences may be placed around an area to identify multiple types of events, including multiple events related to turnaround time, detention time, productivity, gate in/out events, dock-in/dock-out states, etc. (MacKenzie: ¶¶ 25-30). Ristow evaluates the performance of a facility based on factors such as the percentage of trucks turned on time in a given time period, an average turn time for the day, etc. (Ristow: abstract, ¶¶ 173-180). In order to compute an average turn time among a plurality of vehicles, a total turn time for all vehicles would need to be calculated first. A turn time may be reflective of a detention time. The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Becica to perform the steps of:
determining that the vehicle has entered an extended boundary of the shipping facility at the first time, wherein the extended boundary is an expanded geo-fenced area established for the shipping facility that is greater than the geo-fenced area of shipping facility boundary;
calculating an amount of time that the vehicle takes to reach the shipping facility boundary from the extended boundary of the shipping facility; and
adjusting the total accrued detention time by the amount of time
in order to glean a more granular understanding of the specific events that affect overall turnaround time at a shipping facility, thereby allowing specific areas of concern in shipping facility performance to be addressed more directly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733.  The examiner can normally be reached on M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683